ON MOTION TO DISMISS
PER CURIAM.
This action was commenced by appellee Theriault against Dade County, which in turn cross-claimed against its insurer/appellant. Appellant seeks review of a declaratory judgment in favor of appellee Dade County on the question of coverage.
The non-final order entered herein does not decide the issue of liability in favor of the party seeking affirmative relief as contemplated by Rule 9.130(a)(3)(iv), thus the order is not appealable. Travelers Insurance Co. v. Bruns, 429 So.2d 317 (Fla. 4th DCA 1983); Ogur v. Mogel, 390 So.2d 105 (Fla. 3d DCA 1980).1
Appeal dismissed.

. Our decision expressly conflicts with decisions from two other districts. See P & H Vehicle Rental and Leasing Corp. v. Garner, 416 So.2d 503 (Fla. 5th DCA 1982); Alamo Rent-a-Car, Inc. v. Summers, 404 So.2d 131 (Fla. 2d DCA 1981).